DETAILED ACTION
Claim Objections
Claims 32 and 33 are objected to because of the following informalities: claim 32 recites “correlation and with” in line 16 and 18 respectively. “and” needs to be removed.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a first non-magnetic sensing means, a second non-magnetic sensing means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “adapted to detect the presence of objects, adapted to detect the presence of objects” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 31 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a second non-magnetic sensor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  31-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-33 recites the limitations "the primary sensor means" in line 6 and "the primary sensor apparatus" in line 8.  There is insufficient antecedent basis for this limitation in the claim. If both of those referring back to passive primary sensing means then it should be “the primary sensing means”.

Claim 31 recites the limitations "the magnetic sensor means " in line 8,  “the magnetic sensing means” in line 16, “the magnetic sensor means” in line 19, and the magnetic sensor apparatus” in line 21.  There is insufficient antecedent basis for this limitation in the claim. If those limitations are referring back to a magnetic sensor then it should be “the magnetic sensor”.

Claims 31 recites the limitation "the non-magnetic sensor means " in line 14.  There is insufficient antecedent basis for this limitation in the claim. If it’s referring back to a first non-magnetic sensing means then it should be “the first non-magnetic sensing means”.



Claims 32 and 33 recites the limitations "the secondary sensors" in line 16 and 18 respectively. There is insufficient antecedent basis for this limitation in the claim. It’s unclear which sensors the secondary sensors referring back to. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No 10431067. The patent claims 1 and 5 include all of the limitations of the instant application claim 31.  The patent claims also include additional limitations.  Hence, the instant application claim is generic to the species of invention covered by the respective patent claims.  As such, the instant application claim is anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10109178. The patent claim 1 include all of the limitations of the instant application claim 32.  The patent claim also include additional limitations.  Hence, the instant application claim is generic to the species of invention covered by the respective patent claims.  As such, the instant application claim is anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No 10109178. The patent claims 1 and 2 include all of the limitations of the instant application claim 33.  The patent claims also include additional limitations.  Hence, the instant application claim is generic to the species of invention covered by the respective patent claims.  As such, the instant application claim is anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keene (US 20040135687 A1) in view of Spirig (US 4087814).
In regard to claim 31,  Keene teaches a method of protecting a doorway of a room, such as an MRI room, comprising the steps of: (a) measuring an ambient magnetic field or its gradient using passive primary sensing means comprising at least a magnetic sensor, and producing a corresponding measurement signal (Keene, Para. 18); (b) detecting the movement of objects in the vicinity of the primary sensor means using a first non-magnetic sensing means adapted to detect the presence of objects within a respective zone in the vicinity of the primary sensor apparatus (Keene, Para. 19), (c) identifying temporal variations in the measurement signal produced by the magnetic sensor means due to the movement of a ferromagnetic object within the ambient magnetic field within a localised volume of space defined by a zone of sensitivity of the magnetic sensor (Keene, Para. 20), (d) assessing the identified temporal variations in the measurement signal in conjunction with movement of objects detected by the non-magnetic sensor means to determine a correlation there-between (Keene, Para. 20), and (e) in the occurrence of such a correlation with both the magnetic and non-magnetic sensing means identifying the simultaneous presence of an object in their respective zones providing an indication of the presence of a ferromagnetic object (Keene, Para. 20).

Spirig teaches (f) detecting the movement of objects in the vicinity of the magnetic sensor means using a second non-magnetic sensing means adapted to detect the presence of objects within a respective zone in the vicinity of the magnetic sensor apparatus which is located so that an object may enter the zone prior to entering the detection zone of the first non-magnetic sensing means (Spirig, Col. 6, lines 18-33, Access to a protected object OB is to be had only by way of a passage P between walls W. The space between walls W is supervised by two detectors DET11 and DET12 having non-overlapping detection zones Z1, Z2), and (g) suppressing the alarm signal for a period of time following the detection of an object in the detection zone of the second sensing means prior to entering the detection zone of the first non-magnetic sensing means (Spirig, Col 6, lines 18-50, Access to a protected object OB is to be had only by way of a passage P between walls W. The space between walls W is supervised by two detectors DET11 and DET12 having nonoverlapping detection zones Z1, Z2; If, on the other hand, detector DET12 first responds to an intruder condition its contact D12 will remain closed only for the shorter period T2 which will not includes the period Til in which contact D11 of detector DET11 is actuated. Thus an alarm will not be given by this illogical sequence of events).
Keene and Spirig are analogous art because they both pertain to generating an alarm based on movement detection by sensors.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect direction of movement (as taught by Spirig) with the system of Keene in order to protect against false alarms when movement in the direction away from object/protected area is detected.
Claims 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keene (US 20040135687 A1) in view of MacLeod et al. (US 20120074943 Al).
In regard to claim 32, A method of protecting a doorway of a room, such as an MRI room, comprising the steps of.  (a) measuring an ambient magnetic field or its gradient using passive primary sensing means comprising at least a first magnetic sensor, and producing a corresponding measurement signal (Keene, Para. 18); (b) detecting the movement of objects in the vicinity of the primary sensor means using second, non-magnetic sensor means, the second sensor means comprising at least one sensor adapted to detect the presence of objects within a respective zone in the vicinity of the primary sensor apparatus (Keene, Para. 19, (c) identifying temporal variations in the measurement signal produced by the first sensor means due to the movement of a ferromagnetic object within the ambient magnetic field within a localised volume of space defined by a zone of sensitivity of the magnetic sensor (Keene, Para. 20), (d) assessing the identified temporal variations in the measurement signal in conjunction with movement of objects detected by the second, non-magnetic, sensor means to determine a correlation there-between (Keene, Para. 20), and (e) [[In]] in the occurrence of such a correlation and with both the secondary sensors identifying the simultaneous presence of an object in their respective zones providing an indication of the presence of a ferromagnetic object (Keene, Para. 20), wherein the step of providing the indication of the presence of a ferromagnetic object comprises the step of producing within the vicinity of the primary sensor means at least one of an audible and a visible alarm (Keene, Para. 25).
Keene does not teach (f) detecting the movement of objects in the vicinity of the primary sensor means using a third, non-magnetic sensor means, the third sensor means comprising at least one sensor adapted to detect movement of the door of the doorway; and (g) [[and]] modifying the alarm in the event that the door is moving.  
However MacLeod teaches (f) detecting the movement of objects in the vicinity of the primary sensor means using a third, non-magnetic sensor means, the third sensor means comprising at least one sensor adapted to detect movement of the door of the doorway (MacLeod, Para. 51, a door angle estimator 2 estimates the angle of the door to the entrance); and (g) modifying the alarm in the event that the door is moving (MacLeod, Para. 6, 51-53, the input 3 receives a signal from door sensors 8 and from the Ferroguard sensors 9. the door angle estimator 2 uses the signal from the door sensors 8 to estimate the angle of the door, the interference signal estimator 4 uses models to estimate the interference signal based on the door angle and door sensor measurements, the interference signal canceller 6 removes the interference signal from the signal received from the Ferroguard sensors 9, or at least reduces the effect of the interference signal on the Ferroguard sensor signal, to produce a modified signal. Finally, the output 5 outputs the modified signal produced by the interference signal canceller 6).
Keene and MacLeod are analogous art because they both pertain to generating an alarm based on movement detection by sensors.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect position of the door (as taught by MacLeod) with the system of Keene in order to protect against false alarms when movement of the door interfere with the Ferroguard sensors.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689